DETAILED ACTION
This Action is responsive to the Amendment filed on 05/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-44, 47-52, and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6,281,121), in view of Cabral (US 9,190,321).

Regarding claim 38, Brown (see, e.g., FIG. 6) discloses a semiconductor device comprising:
a dielectric layer 10 (col. 3, lines 1-5); and
a metallic interconnect structure 12 disposed in the dielectric layer 10, the metallic interconnect structure 12 comprising:
a first region of metallic material 28 (col. 3, lines 24-26);
14 (horizontal section) directly underlying a substantially horizontal lower surface of the first region of metallic material 28 (col. 3, lines 5-7);
a second metallic liner section 14 (vertical section), contiguous with the first metallic liner section 14 (horizontal section), directly adjacent a sidewall surface of the first region of metallic material 28 (col. 3, lines 5-7);
a first diffusion barrier 20 disposed (i) between the first metallic liner section 14 (horizontal section) and the dielectric layer 10 and (ii) directly underlying the first metallic liner section 14 (horizontal section)(col. 3, lines 40-44); and
Although Brown shows substantial features of the claimed invention, Brown, in the Detailed Description, fails to expressly teach a dielectric layer disposed on a substrate; a first diffusion barrier comprising a first diffusion barrier material; a second diffusion barrier comprising a second diffusion barrier material disposed between (i) the second metallic liner section and the dielectric layer and (ii) directly adjacent the second metallic liner section, wherein the first and second diffusion barrier materials are different.
Brown, in the Background of the Invention, teaches that the first diffusion barrier layer 20 comprises a first diffusion barrier material, e.g., a refractory metal for the purpose of utilizing a refractory metal to prevent copper diffusion into surrounding dielectric and improve the quality of the metal/dielectric interface (col. 1, lines 35-55; col. 2, lines 35-37; col. 3, lines 40-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the refractory metal of Brown (Background of the Invention) as the first diffusion barrier material in the first diffusion barrier of Brown for the purpose of utilizing a refractory metal to prevent copper diffusion into surrounding dielectric and improve the quality of the metal/dielectric interface (col. 1, lines 35-55).
e.g., FIG. 4D), in a similar device to Brown, teaches a dielectric layer 220 disposed on a substrate 120; and a second diffusion barrier 470 comprising a second diffusion barrier material e.g., manganese silicon oxide for the purpose of providing an embedded diffusion barrier capable of preventing material from diffusing from the dielectric layer into the metal structure, and vice versa (see, e.g., col. 4, lines 13-16). 
The combination of Brown/Cabral teaches that the second diffusion barrier 470 (of Cabral) disposed between (i) the second metallic liner section 14 (vertical section) (of Brown) and the dielectric layer 10 (of Brown) and (ii) directly adjacent the second metallic liner section 14 (vertical section) (of Brown), wherein the first and second diffusion barrier materials 20 (of Brown) and 470 (of Cabral) are different (Brown: col. 1, lines 35-55; Cabral: col. 8, lines 3-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second diffusion barrier layer of Cabral embedded into the dielectric layer of Brown for the purpose of preventing material diffusing from the dielectric layer into the metal structure, and vice versa (col. 4, lines 13-16).

Regarding claim 39, Brown (see, e.g., FIG. 6) teaches that the metallic material 28 comprises copper (col. 3, lines 24-26).

Regarding claim 40, Cabral teaches that the second diffusion barrier material comprises manganese (see, e.g., col. 8, lines 3-20).

Regarding claim 41, Cabral teaches that the second diffusion barrier material comprises manganese and oxygen (see, e.g., col. 8, lines 3-20).

e.g., FIG. 6) teaches that the first diffusion barrier material comprises tantalum (col. 1, lines 35-55; col. 2, lines 35-37; col. 3, lines 40-44).

Regarding claim 43, although Brown shows substantial features of the claimed invention, Brown fails to expressly teach that the first metallic liner section and the second metallic liner section comprise cobalt.
Cabral (see, e.g., FIG. 4D), in a similar device to Brown, teaches the first metallic liner section 480 (horizontal section) and the second metallic liner section 480 (vertical section) comprise cobalt for the purpose of creating a strong interface between the bulk interconnect conductor and various sidewall materials thereby improving electromigration resistance (col. 2, lines 37-42; col. 7, lines 29-36; col. 8, lines 30-34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the liner layer comprising cobalt of Cabral as the liner layer of Brown for the purpose of creating a strong interface between the interconnect conductor and various sidewall materials thereby improving electromigration resistance (col. 2, lines 37-42).

Regarding claim 44, Cabral teaches that the second diffusion barrier material comprises manganese and silicon (see, e.g., col. 8, lines 3-20).

Regarding claim 47, Brown (see, e.g., FIG. 6) teaches that the first diffusion barrier material comprises titanium (col. 1, lines 35-55; col. 2, lines 35-37; col. 3, lines 40-44).

Regarding claim 48, Brown (see, e.g., FIG. 6) teaches that the first diffusion barrier material comprises tantalum nitride (col. 1, lines 35-55; col. 2, lines 35-37; col. 3, lines 40-44).
e.g., FIG. 6) teaches that the first diffusion barrier material comprises titanium nitride (col. 1, lines 35-55; col. 2, lines 35-37; col. 3, lines 40-44).

Regarding claim 50, Brown (see, e.g., FIG. 6) discloses a semiconductor device comprising:
a dielectric layer 10 (col. 3, lines 1-5); and
an interconnect structure 12 disposed in the dielectric layer 10, the interconnect structure 12 comprising:
an interconnect body 28 comprising a first material comprising copper (col. 3, lines 24-26);
a metallic liner 14 underlying and contacting bottom and side surfaces of the interconnect region 28, wherein the metallic liner 14 comprises a second material different from the first material (col. 3, lines 5-12, lines 24-26);
a first diffusion barrier 20 directly underlying a bottom surface of the metallic liner 14 (col. 3, lines 40-44); and
Although Brown shows substantial features of the claimed invention, Brown, in the Detailed Description, fails to expressly teach a dielectric layer disposed on a substrate; a first diffusion barrier comprising a first diffusion barrier material; a second diffusion barrier comprising a second diffusion barrier material directly underlying a side surface of the metallic liner, wherein the first and second diffusion barriers materials are different.
Brown, in the Background of the Invention, teaches that the first diffusion barrier layer 20 comprises a first diffusion barrier material, e.g., a refractory metal for the purpose of utilizing a refractory metal to prevent copper diffusion into surrounding dielectric and improve the quality of the metal/dielectric interface (col. 1, lines 35-55; col. 2, lines 35-37; col. 3, lines 40-44).

Cabral (see, e.g., FIG. 4D), in a similar device to Brown, teaches a dielectric layer 220 disposed on a substrate 120; and a second diffusion barrier 470 comprising a second diffusion barrier material e.g., manganese silicon oxide for the purpose of providing an embedded diffusion barrier capable of preventing material from diffusing from the dielectric layer into the metal structure, and vice versa (see, e.g., col. 4, lines 13-16). 
The combination of Brown/Cabral teaches that the second diffusion barrier 470 (of Cabral) directly underlying a side surface of the metallic liner 14 (of Brown), wherein the first and second diffusion barrier materials 20 (of Brown) and 470 (of Cabral) are different (Brown: col. 1, lines 35-55; Cabral: col. 8, lines 3-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second diffusion barrier layer of Cabral embedded into the dielectric layer of Brown for the purpose of preventing material diffusing from the dielectric layer into the metal structure, and vice versa (col. 4, lines 13-16).

Regarding claim 51, Cabral teaches that the second diffusion barrier material comprises manganese (see, e.g., col. 8, lines 3-20).

Regarding claim 52, Cabral teaches that the second diffusion barrier material comprises manganese and oxygen (see, e.g., col. 8, lines 3-20).

e.g., col. 8, lines 3-20).

Regarding claim 55, Brown (see, e.g., FIG. 6) teaches that the first diffusion barrier material comprises tantalum (col. 1, lines 35-55; col. 2, lines 35-37; col. 3, lines 40-44).

Regarding claim 56, Brown (see, e.g., FIG. 6) teaches that the first diffusion barrier material comprises titanium (col. 1, lines 35-55; col. 2, lines 35-37; col. 3, lines 40-44).

Regarding claim 57, although Brown shows substantial features of the claimed invention, Brown fails to expressly teach that the metallic liner comprises cobalt.
Cabral (see, e.g., FIG. 4D), in a similar device to Brown, teaches the metallic liner 480 comprises cobalt for the purpose of creating a strong interface between the interconnect conductor and various sidewall materials thereby improving electromigration resistance (col. 2, lines 37-42; col. 7, lines 29-36; col. 8, lines 30-34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the metallic liner comprising cobalt of Cabral as the metallic liner of Brown for the purpose of creating a strong interface between the interconnect conductor and sidewall materials for improving electromigration resistance (col. 2, lines 37-42).

Claims 45, 46, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6,281,121), in view of Cabral (US 9,190,321), and further in view of Neishi (US 2012/0025380).

Regarding claim 45, although Brown/Cabral show substantial features of the claimed invention, Brown/Cabral fails to expressly teach that the second diffusion barrier material comprises manganese and carbon.
e.g., FIG. 17F), in a similar field of endeavor, teaches that the diffusion barrier material 207 comprises manganese and carbon for the purpose of increasing the adhesive strength between the manganese oxide film and the copper film (Para 0011, Para 0012, Para 0115, Para 0126, Para 0143, Para 0144, Para 0153, Para 0156, Para 0157). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second diffusion barrier material of Brown/Cabral to comprise manganese and carbon as described by Neishi for the purpose of increasing the adhesive strength between the manganese oxide film and the copper film (Para 0011, Para 0012, Para 0115, Para 0144, Para 0156, Para 0157).

Regarding claim 46, although Brown/Cabral show substantial features of the claimed invention, Brown/Cabral fails to expressly teach that the second diffusion barrier material comprises manganese, carbon, and oxygen.
Neishi (see, e.g., FIG. 17F), in a similar field of endeavor, teaches that the diffusion barrier material 207 comprises manganese, carbon, and oxygen for the purpose of increasing the adhesive strength between the manganese oxide film and the copper film (Para 0011, Para 0012, Para 0115, Para 0126, Para 0143, Para 0144, Para 0153, Para 0156, Para 0157). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second diffusion barrier material of Brown/Cabral to comprise manganese, carbon, and oxygen as describe by Neishi for the purpose of increasing the adhesive strength between the manganese oxide film and the copper film (Para 0011, Para 0012, Para 0115, Para 0144, Para 0156, Para 0157).


Neishi (see, e.g., FIG. 17F), in a similar field of endeavor, teaches that the diffusion barrier material 207 comprises manganese and carbon for the purpose of increasing the adhesive strength between the manganese oxide film and the copper film (Para 0011, Para 0012, Para 0115, Para 0126, Para 0143, Para 0144, Para 0153, Para 0156, Para 0157). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second diffusion barrier material of Brown/Cabral to comprise manganese and carbon as describe by Neishi for the purpose of increasing the adhesive strength between the manganese oxide film and the copper film (Para 0011, Para 0012, Para 0115, Para 0144, Para 0156, Para 0157).

Response to Arguments
Applicant’s arguments with respect to claims 10 and 28 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
05/31/2021